DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
2. The Information Disclosure Statement filed on 01/13/2022 has been considered.

Double Patenting

3.The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1,17,19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,8 and 14  of U.S. Patent No.11153010 in view of Agarwal et al; (US 2020/0116827). Although the claims at issue are not identical, they are not patentably distinct from each other.



Claim 1, 17 of 17/485960
Claim 1 of US patent 11153010
A device, comprising: 
A device comprising: 

one or more processors; and
one or more processors; and
a memory coupled to the one or more processors, the memory including instructions that, when executed by the one or more processors, cause the device to:
 a memory coupled to the one or more processors, the memory including instructions that, when executed by the one or more processors, cause the one or more processors to:
receive data associated with a modulated optical signal emitted by a first light detection and ranging (LIDAR) device and received by a detector, wherein the first LIDAR device is coupled to a vehicle, wherein the detector is coupled to infrastructure, and wherein the modulated optical signal includes an optical carrier signal modulated to include a data signal including the data;
receive a modulated optical signal emitted by a light emitting transmitter of a first light detection and ranging (LIDAR) device and received by a light detecting receiver of a second LIDAR device coupled to a vehicle, wherein the modulated optical signal includes an optical carrier signal modulated to include a data signal; demodulate the modulated optical signal to extract the data signal, wherein the data signal includes data indicative of an object in an environment;
determine, based on the received data, one or more operations to be performed; and sending a communication related to the one or more operations.

See note below

Claim 17 The device of claim 1, wherein the wherein the one or more operations to be performed include one or more visualization or rendering operations.

generate a rendering of the environment of the vehicle based on LIDAR information from one or more LIDAR devices coupled to the vehicle, wherein the LIDAR information comprises a plurality of data points associated with the environment configured to form a point cloud; update the rendering based on the data from the data signal, wherein updating the rendering includes modifying the rendering to include an object rendering of the object in the environment; provide the updated rendering for display on a display coupled to the vehicle; receive a second modulated optical signal received by the second LIDAR device; demodulate the second modulated optical signal to extract a second data signal; and update one or more entries in a database based on the extracted second data signal.



Claim 1 of US patent 11153010 does not explicitly disclose, “first LIDAR device is coupled to a vehicle, wherein the detector is coupled to infrastructure”. In a related field of endeavor, Agarwal et al; (US 2020/0116827) discloses first LIDAR sensor 151 coupled to the vehicle 101 and the second LIDAR sensor 150 coupled on the infrastructure node 140, see paragraphs 16 and 26 and figure 1 and one of the ordinary skilled in the art before the effective filling date of the invention would be motivated to have first LIDAR sensor coupled to the vehicle and the second LIDAR sensor coupled ot the infrastructure and the motivation is to provide communication between the vehicle and the infrastructure node. 

Claim 19 of 17/485960
Claim 8 of US patent 11153010
A non-transitory computer readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to:
A non-transitory computer readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to:
receive data associated with a modulated optical signal emitted by a first light detection and ranging (LIDAR) device and received by a detector, wherein the first LIDAR device is coupled to a vehicle, wherein the detector is coupled to infrastructure, and wherein the modulated optical signal includes an optical carrier signal modulated to include a data signal including the data;

See a note below
receive a modulated optical signal emitted by a light emitting transmitter of a first light detection and ranging (LIDAR) device and received by a light detecting receiver of a second LIDAR device coupled to a vehicle, wherein the modulated optical signal includes an optical carrier signal modulated to include a data signal; demodulate the modulated optical signal to extract the data signal, wherein the data signal includes data indicative of an object in an environment;
determine, based on the received data, one or more operations to be performed; and send a communication related to the one or more operations.
generate a rendering of the environment of the vehicle based on LIDAR information from one or more LIDAR devices coupled to the vehicle, wherein the LIDAR information comprises a plurality of data points associated with the environment configured to form a point cloud, update the rendering based on the data from the data signal, wherein the updating the rendering includes modifying the rendering to include an object rendering of the object in the environment; provide the updated rendering for display on a display coupled to the vehicle; receive a second modulated optical signal received by the second LIDAR device; demodulate the second modulated optical signal to extract a second data signal; and update one or more entries in the database based on the extracted second data signal.



Claim 8 of US patent 11153010 does not explicitly disclose, “wherein the first LIDAR device is coupled to a vehicle, wherein the detector is coupled to infrastructure,” In a related field of endeavor, Agarwal et al; (US 2020/0116827) discloses first LIDAR sensor 151 coupled to the vehicle 101 and the second LIDAR sensor 150 coupled on the infrastructure node 140, see paragraphs 16 and 26 and figure 1 and one of the ordinary skilled in the art before the effective filling date of the invention would be motivated to have first LIDAR sensor coupled to the vehicle and the second LIDAR sensor coupled ot the infrastructure and the motivation is to provide communication between the vehicle and the infrastructure node. 


Claim 20 of 17/485960
Claim 14 of US patent 11153010
A method comprising: 
A method comprising:
receiving, by one or more processors, data associated with a modulated optical signal emitted by a first light detection and ranging (LIDAR) device and received by a detector, wherein the first LIDAR device is coupled to a vehicle, wherein the detector is coupled to infrastructure, and wherein the modulated optical signal includes an optical carrier signal modulated to include a data signal including the data;

See a note below
receiving, by one or more processors, a modulated optical signal emitted by a light emitting transmitter of a first light detection and ranging (LIDAR) device and received by a light detecting receiver of a second LIDAR device coupled to a vehicle, wherein the modulated optical signal includes an optical carrier signal modulated to include a data signal; demodulating the modulated optical signal to extract the data signal, wherein the data signal includes data indicative of an object in an environment;
determining, by the one or more processors and based on the received data, one or more operations to be performed; and sending, by the one or more processors, a communication related to the one or more operations.
generating, by the one or more processors, a rendering of the environment of the vehicle based on LIDAR information from one or more LIDAR devices coupled to the vehicle, wherein the LIDAR information comprises a plurality of data points associated with the environment configured to form a point cloud; updating the rendering based on the data from the data signal, wherein updating the rendering includes modifying the rendering to include an object rendering of the object in the environment; providing the updated rendering for display on a display coupled to the vehicle; receiving a second modulated optical signal received by the second LIDAR device; demodulating the second modulated optical signal to extract a second data signal; and updating one or more entries in the database based on the extracted second data signal.



Claim 14 of US patent 11153010 does not explicitly disclose, “wherein the first LIDAR device is coupled to a vehicle, wherein the detector is coupled to infrastructure,” In a related field of endeavor, Agarwal et al; (US 2020/0116827) discloses first LIDAR sensor 151 coupled to the vehicle 101 and the second LIDAR sensor 150 coupled on the infrastructure node 140, see paragraphs 16 and 26 and figure 1 and one of the ordinary skilled in the art before the effective filling date of the invention would be motivated to have first LIDAR sensor coupled to the vehicle and the second LIDAR sensor coupled ot the infrastructure and the motivation is to provide communication between the vehicle and the infrastructure node. 




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1,2,3,4,5,12,13,14 and 17 are rejected under 35 USC 103 as being unpatentable over Konrardy et al. (US 10185327) in view of de Mersseman et al. (US 2017/0343652) and further in view of Agarwal et al; (US 2020/0116827). 

Regarding claim 1, Konrardy discloses a device, comprising: one or more processors; and a memory coupled to the one or more processors (controller 204; see figure 2), the memory including instructions that, when executed by the one or more processors, cause the device to: (program memory 208 and RAM 212 and the controller 204, see figure 2) determine, based on the received data, one or more operations to be performed; ;(based on the communication received by the on board computer 114 of the first autonomous vehicle 108 from the second autonomous vehicle 182, the first vehicle can determine that the second autonomous vehicle 182 is travelling at high speed due to emergency, see column 30; lines 41-59 and figure 5)  and sending a communication related to the one or more operations ;(display (communication)  202 provided on board device 110/114; see figure 2).

However, Konrardy does not explicitly disclose receive data associated with a modulated optical signal emitted by a first light detection and ranging (LIDAR) device and received by a detector, wherein the first LIDAR device is coupled to a vehicle, wherein the detector is coupled to infrastructure, and wherein the modulated optical signal includes an optical carrier signal modulated to include a data signal including the data.

In a related field of endeavor, de Mersseman discloses receive data associated with a modulated optical signal ;(LIDAR with quadrature demodulation see paragraph 18 and figure 6 and the quadrature detector recovers the pulse modulation envelope and the data samples are subsequently processed via spectral resolution, see paragraph 55 and figure 6A) and wherein the modulated optical signal includes an optical carrier signal modulated ;(pulse burst envelope modulated carrier signal with modulation envelope and carrier signal, see figure 2)  to include a data signal including the data ;(LIDAR with quadrature demodulation see paragraph 18 and figure 6 and the quadrature detector recovers the pulse modulation envelope and the data samples are subsequently processed via spectral resolution, see paragraph 55 and figure 6A).
Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the modulation and demodulation of de Mersseman with Konrardy to modulated the transmitted optical signal and demodulate the received signal and the motivation is to encode information in the transmitted signal and further extract the received information.

However, the combination of Konrardy and de Mersseman does not explicitly disclose emitted by a first light detection and ranging (LIDAR) device and received by a detector, wherein the first LIDAR device is coupled to a vehicle, wherein the detector is coupled to infrastructure.
In a related field of endeavor, Agarwal discloses emitted by a first light detection and ranging (LIDAR) device  (first LIDAR sensor 151, see figure 1) and received by a detector, wherein the first LIDAR device is coupled to a vehicle, wherein the detector is coupled to infrastructure; (first LIDAR sensor 151 coupled to the vehicle 101 and the second LIDAR sensor 150 coupled on the infrastructure node 140, see paragraphs 16 and 26 and figure 1).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the infrastructure with LIDAR sensor of Agarwal with Konrardy and de Mersseman to provide communication between the vehicle and the infrastructure node and the motivation is to minimize the communication cost by using the existing infrastructure for data communication. 

Regarding claim 2, the combination of Konrardy and de Mersseman does not explicitly disclose the device of claim 1, wherein the infrastructure comprises at least one of a toll booth, a road construction area, a tunnel entrance, a traffic signal, a charging station, an entry gate, or a stand.

In a related field of endeavor, Agarwal discloses the device of claim 1, wherein the infrastructure comprises at least one of a toll booth, a road construction area, a tunnel entrance, a traffic signal, a charging station, an entry gate, (Only one of the claim limitation is required to be considered by the Examiner). or a stand ;( infrastructure node in the form of a pole 140, see paragraph 26 and figure 1). (Motivation same as claim 1).

Regarding claim 3, the combination of Konrardy and de Mersseman does not explicitly disclose the device of claim 1, wherein the detector is part of a second LIDAR device coupled to the infrastructure.

In a related field of endeavor, Agarwal discloses disclose the device of claim 1, wherein the detector is part of a second LIDAR device coupled to the infrastructure; (infrastructure node 140 sensors include one or more sensors including lidar (camera), see paragraph 26 and figure 1). (Motivation same as claim 1).

Regarding claim 4, Konrardy discloses the device of claim 1, wherein the one or more operations to be performed include one or more vehicle locator operations; (the on-board computer 114 may determine the location of the second autonomous vehicle 182 by determining the current location of the first autonomous vehicle 108, see column 31, lines 8-11).


Regarding claim 5, Konrardy discloses the device of claim 4, wherein the communication related to the one or more operations comprises information regarding at least one of a missing vehicle, a stolen vehicle,(after the controller 204 receives a start signal the controller 204 further receives sensor data from the sensors 120 during vehicle operation to receive an instruction if the vehicle is lost or stolen, see column 21, lines 41-45 and column 22, lines 9-11) or an offline vehicle. (Only one of the claim limitation is required to be considered by the Examiner).

Regarding claim 12, Konrardy discloses the device of claim 1, wherein the one or more operations to be performed include one or more notification operations; (an identification information about the environment by indicating the type of vehicle such as emergency is provided based on the communication (notification) received by the on board computer 114 of the first autonomous vehicle 108, see column 30; lines 41-67 and figure 5).

Regarding claim 13, Konrardy discloses the device of claim 12, wherein the received data comprises a notification, and wherein sending the communication related to the one or more operations comprises: sending the notification to one or more other vehicles; (an identification information about the environment by indicating the type of vehicle such as emergency is provided based on the communication (notification) received by the on board computer 114 of the first autonomous vehicle 108, see column 30; lines 41-67 and figure 5).
Regarding claim 14, Konrardy discloses the device of claim 13, wherein the notification relates to at least one of an emergency vehicle, (an identification information about the environment by indicating the type of vehicle such as emergency is provided based on the communication received by the on board computer 114 of the first autonomous vehicle 108, see column 30; lines 41-67 and figure 5) a road hazard, a school crossing zone, a speed limit change, a construction zone, a traffic accident, or a traffic obstruction. (Only one of the claim limitation is required to be considered by the Examiner). 
Regarding claim 17, Konrardy discloses the device of claim 1, wherein the wherein the one or more operations to be performed include one or more visualization or rendering operations ; (an identification information about the environment by indicating the type of vehicle  is provided based on the communication received by the on board computer 114 of the first autonomous vehicle 108 from the second autonomous vehicle 182, see column 30; lines 41-67 and figure 5).

Claims 6,7 and 8 are rejected under 35 USC 103 as being unpatentable over Konrardy et al. (US 10185327) in view of de Mersseman et al. (US 2017/0343652) and further in view of Agarwal et al; (US 2020/0116827) and further in view of Lee et al; (US 2020/0062175). 

Regarding claim 6, the combination of Konrardy, de Mersseman and Agarwal does not explicitly disclose the device of claim 4, wherein the received data indicates that the vehicle is unable to communicate with a destination via a particular communication channel, and wherein sending the communication related to the one or more operations comprises: sending to the destination a communication related to the vehicle.

In a related field of endeavor, Lee discloses the device of claim 4, wherein the received data indicates that the vehicle is unable to communicate with a destination via a particular communication channel,(vehicle 110 having no communication connection with any remote object vehicle 120, vehicle 130, cellular network 140, vehicle 150, cellular network 160, satellite 170, see paragraph 14)  and wherein sending the communication related to the one or more operations comprises: sending to the destination a communication related to the vehicle; (vehicle 110 may rely on visible light communication (VLC) to transmit necessary information, such as information related to vehicle 110 and/or its passengers  to a rescue unit 180, see paragraph 14 and figure 1).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the VLC communication of Lee with Konrardy, de Mersseman and Agarwal to provide communication for assistance by the vehicle and the motivation is to detect and the communicate with the vehicle using an alternate communication technique.


Regarding claim 7, the combination of Konrardy, de Mersseman and Agarwal does not explicitly disclose the device of claim 6, wherein the particular communication channel is a cellular communication channel, and wherein the destination is a dispatcher.

In a related field of endeavor, Lee discloses the device of claim 6, wherein the particular communication channel is a cellular communication channel, (vehicle 110 having no communication connection with any remote cellular network 140, vehicle 150, cellular network 160, see paragraph 14)  and wherein the destination is a dispatcher; (vehicle 110 may rely on visible light communication (VLC) to transmit necessary information, such as information related to vehicle 110 and/or its passengers  to a rescue unit (dispatcher) 180, see paragraph 14 and figure 1). (Motivation same as claim 6).

Regarding claim 8, the combination of Konrardy, de Mersseman and Agarwal does not explicitly disclose the device of claim 6, wherein the communication related to the vehicle comprises at least one of a location of the vehicle or a message from the vehicle.

In a related field of endeavor, Lee discloses the device of claim 6, wherein the communication related to the vehicle comprises at least one of a location of the vehicle or a message from the vehicle; (vehicle 110 may utilize the VLC system to transmit a signal by emitting a visible light with information related to the vehicle and/or its passengers encoded in the signal so that rescue unit 180 may visualize, detect  and further demodulate a pre-defined VLC modulation to decode information encoded in the signal and identify and locate the lost vehicle 110, see paragraph 15 and figure 1). (Motivation same as claim 6).

Claims 9,10 and 11 are rejected under 35 USC 103 as being unpatentable over Konrardy et al. (US 10185327) in view of de Mersseman et al. (US 2017/0343652) and further in view of Agarwal et al; (US 2020/0116827) and further in view of Crawford et al; (DE 2015/120683A1).

Regarding claim 9, the combination of Konrardy, de Mersseman and Agarwal does not explicitly disclose the device of 1, wherein the one or more operations to be performed include one or more vehicle hailing operations.

In a related field of endeavor, Crawford discloses the device of 1, wherein the one or more operations to be performed include one or more vehicle hailing operations ;( vehicle passenger identification and /or location system of a vehicle 101 with LIDAR 115 for navigating to a potential passenger, see detailed description, paragraph 1).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the vehicle passenger identification of Crawford with Konrardy, de Mersseman and Agarwal to co-ordinate between the vehicle and the assigned passenger and the motivation is to provide improved level of precision between the vehicle and the assigned passenger. 

Regarding claim 10, the combination of Konrardy, de Mersseman and Agarwal does not explicitly disclose the device of claim 9, wherein the received data comprises information regarding a client and/or a ride assigned to the vehicle.

In a related field of endeavor, Crawford discloses the device of claim 9, wherein the received data comprises information regarding a client and/or a ride assigned to the vehicle ;( vehicle passenger identification and /or location system of a vehicle 101 with LIDAR 115 for navigating to a potential passenger along with the and further a model 125 representations of a specific person (client) at one or more distances from a vehicle 101 and in one or multiple orientations and / or at one or more angles, see detailed description, paragraphs 1,10). (Motivation same as claim 9).


Regarding claim 11, the combination of Konrardy, de Mersseman and Agarwal does not explicitly disclose the device of claim 10, wherein the communication related to the one or more operations comprises a notification to the client that the vehicle has arrived. 

In a related field of endeavor, Crawford discloses the device of claim 10, wherein the communication related to the one or more operations comprises a notification to the client that the vehicle has arrived;( the user device 145 use network 130 or vehicle computer with on-board communication mechanism to directly communicate with vehicle computer 105, see detailed description, paragraphs 1,10). (Motivation same as claim 9).

Claims 15 and 16 are rejected under 35 USC 103 as being unpatentable over Konrardy et al. (US 10185327) in view of de Mersseman et al. (US 2017/0343652) and further in view of Agarwal et al; (US 2020/0116827) and further in view of Fries et al; (WO2020/156649A1).

Regarding claim 15, the combination of Konrardy, de Mersseman and Agarwal does not explicitly disclose the device of claim 1, wherein the one or more operations to be performed include one or more limited access area operations.

In a related field of endeavor, Fries discloses the device of claim 1, wherein the one or more operations to be performed include one or more limited access area operations ;( a control unit for specifying a field (e.g., a restricted area), and the control unit provides information and/or control instructions to the vehicle in the restricted area, see section contents of invention paragraph 8).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the vehicle instructions of Fries with Konrardy, de Mersseman and Agarwal to control the traffic flow of the vehicle in the restricted area and the motivation is to provide instructions to vehicle in a restricted area. 

Regarding claim 16, the combination of Konrardy, de Mersseman and Agarwal does not explicitly disclose the device of claim 15, wherein the received data indicates that the vehicle is approved for a limited access area, and wherein the communication related to the one or more operations relates to granting the vehicle access to the limited access area.

In a related field of endeavor, Fries discloses the device of claim 15, wherein the received data indicates that the vehicle is approved for a limited access area, ;( a control unit for specifying a field (e.g., a restricted area), around the vehicle, see section contents of invention paragraph 8) and wherein the communication related to the one or more operations relates to granting the vehicle access to the limited access area; (the control unit provides information and/or control instructions to the vehicle in the restricted area, see section contents of invention paragraph 8). (Motivation same as claim 16).


Claim 18 is rejected under 35 USC 103 as being unpatentable over Konrardy et al. (US 10185327) in view of de Mersseman et al. (US 2017/0343652) and further in view of Agarwal et al; (US 2020/0116827) and further in view of MA et al; (US 2019/0392635)

Regarding claim 18, the combination of Konrardy, de Mersseman and Agarwal does not explicitly disclose the device of claim 17, wherein the received data relates to an environment of the infrastructure, and wherein the communication related to the one or more operations relates to updating a rendering of the environment of the infrastructure based on the received data.

In a related field of endeavor, MA discloses the device of claim 17, wherein the received data relates to an environment of the infrastructure, (a detection is made of the changing objected based on received images indicating a change (update), see figure 5) and wherein the communication related to the one or more operations relates to updating a rendering of the environment of the infrastructure based on the received data ;(based on identification of the changing object a reconstruction of 3D model of the changing object is provided and corresponding map is updated; see figure 5).
Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the identification of the changing object of MA with Konrardy and de Mersseman to update the map of the neighboring environment in an autonomous vehicle and the motivation is to prevent the accidents of the autonomous vehicle due to changing objects. 

Claim 19 is rejected under 35 USC 103 as being unpatentable over Konrardy et al. (US 10185327) in view of de Mersseman et al. (US 2017/0343652) and further in view of Agarwal et al; (US 2020/0116827). 
Regarding claim 19, Konrardy discloses a non-transitory computer readable medium storing instructions that, (program memory 208 and RAM 212 and the controller 204, see figure 2) when executed by one or more processors, (controller 204; see figure 2), cause the one or more processors to: determine, based on the received data, one or more operations to be performed ;(based on the communication received by the on board computer 114 of the first autonomous vehicle 108 from the second autonomous vehicle 182, the first vehicle can determine that the second autonomous vehicle 182 is travelling at high speed due to emergency, see column 30; lines 41-59 and figure 5) and send a communication related to the one or more operations ;(display (communication)  202 provided on board device 110/114; see figure 2).

However, Konrardy does not explicitly disclose receive data associated with a modulated optical signal emitted by a first light detection and ranging (LIDAR) device and received by a detector, wherein the first LIDAR device is coupled to a vehicle, wherein the detector is coupled to infrastructure, and wherein the modulated optical signal includes an optical carrier signal modulated to include a data signal including the data.

In a related field of endeavor, de Mersseman discloses receive data associated with a modulated optical signal ;(LIDAR with quadrature demodulation see paragraph 18 and figure 6 and the quadrature detector recovers the pulse modulation envelope and the data samples are subsequently processed via spectral resolution, see paragraph 55 and figure 6A) and wherein the modulated optical signal includes an optical carrier signal modulated;(pulse burst envelope modulated carrier signal with modulation envelope and carrier signal, see figure 2) to include a data signal including the data ;(LIDAR with quadrature demodulation see paragraph 18 and figure 6 and the quadrature detector recovers the pulse modulation envelope and the data samples are subsequently processed via spectral resolution, see paragraph 55 and figure 6A).
Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the modulation and demodulation of de Mersseman with Konrardy to modulated the transmitted optical signal and demodulate the received signal and the motivation is to encode information in the transmitted signal and further extract the received information.
However, the combination of Konrardy and de Mersseman does not explicitly disclose emitted by a first light detection and ranging (LIDAR) device and received by a detector, wherein the first LIDAR device is coupled to a vehicle, wherein the detector is coupled to infrastructure.

In a related field of endeavor, Agarwal discloses emitted by a first light detection and ranging (LIDAR) device (first LIDAR sensor 151, see figure 1) and received by a detector, wherein the first LIDAR device is coupled to a vehicle, wherein the detector is coupled to infrastructure; (first LIDAR sensor 151 coupled to the vehicle 101 and the second LIDAR sensor 150 coupled on the infrastructure node 140, see paragraphs 16 and 26 and figure 1).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the infrastructure with LIDAR sensor of Agarwal with Konrardy and de Mersseman to provide communication between the vehicle and the infrastructure node and the motivation is to minimize the communication cost by using the existing infrastructure for data communication. 

Claim 20 is rejected under 35 USC 103 as being unpatentable over Konrardy et al. (US 10185327) in view of de Mersseman et al. (US 2017/0343652) and further in view of Agarwal et al; (US 2020/0116827). 

Regarding claim 20, Konrardy discloses a method comprising: by one or more processors, (program memory 208 and RAM 212 and the controller 204, see figure 2) determining, by the one or more processors and based on the received data, one or more operations to be performed; ;(based on the communication received by the on board computer 114 of the first autonomous vehicle 108 from the second autonomous vehicle 182, the first vehicle can determine that the second autonomous vehicle 182 is travelling at high speed due to emergency, see column 30; lines 41-59 and figure 5) and sending, by the one or more processors, a communication related to the one or more operations ;(display (communication)  202 provided on board device 110/114; see figure 2).


However, Konrardy does not explicitly disclose receiving, data associated with a modulated optical signal emitted by a first light detection and ranging (LIDAR) device and received by a detector, wherein the first LIDAR device is coupled to a vehicle, wherein the detector is coupled to infrastructure, and wherein the modulated optical signal includes an optical carrier signal modulated to include a data signal including the data.

In a related field of endeavor, de Mersseman discloses receiving, data associated with a modulated optical signal ;(LIDAR with quadrature demodulation see paragraph 18 and figure 6 and the quadrature detector recovers the pulse modulation envelope and the data samples are subsequently processed via spectral resolution, see paragraph 55 and figure 6A) and wherein the modulated optical signal includes an optical carrier signal modulated ;(pulse burst envelope modulated carrier signal with modulation envelope and carrier signal, see figure 2) to include a data signal including the data; ;(LIDAR with quadrature demodulation see paragraph 18 and figure 6 and the quadrature detector recovers the pulse modulation envelope and the data samples are subsequently processed via spectral resolution, see paragraph 55 and figure 6A).
Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the modulation and demodulation of de Mersseman with Konrardy to modulated the transmitted optical signal and demodulate the received signal and the motivation is to encode information in the transmitted signal and further extract the received information.

However, the combination of Konrardy and de Mersseman does not explicitly disclose signal emitted by a first light detection and ranging (LIDAR) device and received by a detector, wherein the first LIDAR device is coupled to a vehicle, wherein the detector is coupled to infrastructure.

In a related field of endeavor, Agarwal discloses emitted by a first light detection and ranging (LIDAR) device (first LIDAR sensor 151, see figure 1) and received by a detector, wherein the first LIDAR device is coupled to a vehicle, wherein the detector is coupled to infrastructure; (first LIDAR sensor 151 coupled to the vehicle 101 and the second LIDAR sensor 150 coupled on the infrastructure node 140, see paragraphs 16 and 26 and figure 1).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the infrastructure with LIDAR sensor of Agarwal with Konrardy and de Mersseman to provide communication between the vehicle and the infrastructure node and the motivation is to minimize the communication cost by using the existing infrastructure for data communication. 
 
Conclusion

4.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below

a. a. Abari et al (US 2020/0033476) discloses LIDAR emitting plurality of light beams and receiving the return light beams for detecting one or more objects located in the surroundings, see figure 1.

b. Ferreira et al (US 2020/0284883) discloses LIDAR in vehicle for modulating the laser light with the data and the photodetector converting the transmitted light into electrical signals and demodulator for retrieving the transmitted information, see figure 146. 

c. Tan et al (US 2007/0181810) discloses vehicle based LIDAR systems for detecting the objects located in the environment around the vehicle, see figure 2.

d. Smith et al (US 2019/0317219) discloses the determining classification for objects in an environment of autonomous vehicle and further controlling the autonomous vehicle based on determined classification using LIDAR, see figure 3A. 

e. Lim et al (LIDAR: Lidar Information based dynamic V2V Authentication for roadside Infrastructure-less vehicular networks – 2019 attached) discloses LIDAR based vehicle to vehicle communication to verify the shared surrounding objects, see figure 1.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMRITBIR K SANDHU/ Primary Examiner, Art Unit 2636